PER CURIAM.*
Isa Monique Salinas appeals from her guilty-plea conviction for possession of *619more than 500 grams of cocaine with intent to distribute. Salinas contends for the first time on appeal that 21 U.S.C. § 841 is unconstitutional in view of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Salinas acknowledges that her argument is foreclosed by United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.2000), but she seeks to preserve her argument for further review. The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.